Citation Nr: 1222977	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  04-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for arteriosclerotic vascular disease with aortic valve replacement, to include as secondary to herbicide exposure and/or to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to January 1973.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2003 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for arteriosclerotic vascular disease with aortic valve replacement, to include as secondary to service-connected diabetes mellitus.  In September 2005, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.  In April 2006, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In a decision issued in October 2006, the Board denied the Veteran's claim.  He appealed that decision to the Court.  In May 2008, the Court vacated the Board's October 2006 decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a May 2008 Joint Motion for Remand (Joint Motion) by the parties.  In April 2009, the Board remanded the matters for additional development (in accordance with the May 2008 Joint Motion).  In July 2010, the Board denied the Veteran's claim for service connection for arteriosclerotic vascular disease and remanded his claim for an increased rating for his service-connected diabetes mellitus.  The Veteran appealed the denial of service connection to the Court.  In April 2011, the Court vacated the Board's July 2010 decision as to the denial of service connection for arteriosclerotic vascular disease and remanded that matter for readjudication consistent with the instructions outlined in an April 2011 Joint Motion by the parties.  In December 2011 (in accordance with the April 2011 Joint Motion), the Board sought an advisory medical opinion from the VHA.  The Veteran's claims file has been returned to the Board for readjudication.

Regarding the Veteran's claim for a rating in excess of 20 percent for his diabetes mellitus, as was noted above, such matter was remanded by the Board in July 2010.  The Board remanded the matter because at the time of the July 2010 decision, the record showed that the Veteran had filed a timely notice of disagreement that expressed disagreement with a rating decision that denied him an increased rating for his diabetes mellitus, but the RO had not yet issued him a statement of the case (SOC).  In accordance with Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board remanded the matter and instructed the RO to issue him an SOC.  The Veteran was further advised that his claim of entitlement to a rating in excess of 20 percent for diabetes mellitus was not before the Board at that time, and would only be before the Board if he timely filed a substantive appeal after an SOC was issued.  The updated record shows that the Veteran did not perfect his appeal by filing a substantive appeal subsequent to the issuance of an August 2010 SOC in this matter.  Consequently, the matter of the rating assigned for the Veteran's diabetes mellitus is not on appeal before the Board.  38 C.F.R. § 20.200.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDING OF FACT

Arteriosclerotic vascular disease was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current arteriosclerotic vascular disease with aortic valve replacement is related to his service, to include as due to his exposure to herbicide agents therein, or was caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for arteriosclerotic vascular disease, to include as secondary to herbicide exposure and/or to service-connected diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2011); 3.310 (as in effect prior to Oct. 10, 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A January 2003 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  While he was not advised of the criteria for rating arteriosclerotic vascular disease with aortic valve replacement, or those governing effective dates of awards, he is not prejudiced by lack of such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), as rating and effective date criteria have no significance unless the claim is allowed, and this decision does not do so.  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that he was prejudiced because he did not received notice of what was needed to substantiate his claim.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The Board notes in particular that the May 2008 Joint Motion found that the Board had, in its October 2006 decision, "failed to ensure fulfillment of the statutory duty to assist as set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(1) by not making an initial request for private medical records which were identified by the [Veteran], and which he authorized VA to obtain."  The Board subsequently remanded the case for such private medical records, and on remand, the RO was able to secure for the record May 2000 to March 2008 treatment records from Deborah Heart and Lung Center (DHLC) and August 1998 to March 2009 treatment records from Dr. J.C.C.  (These records are discussed in greater detail below.)

The RO also arranged for a VA examination in March 2003 and secured a June 2006 advisory medical opinion from the VHA.  Following the receipt of additional private medical records (noted above), the RO arranged for another VA examination in February 2010.  In the April 2011 Joint Motion, it was observed that the record contained contradictory evidence as to whether the Veteran had coronary artery disease, and specifically noted that the February 2010 VA examiner's finding that the Veteran's medical history was silent for diagnoses of ischemic heart disease "[did] not appear entirely consistent with other evidence of record."  Accordingly, in December 2011, the Board sought clarification by requesting a medical opinion from the VHA.  As will be discussed in greater detail below, the February 2012 VHA medical advisory opinion is adequate.  The Veteran has not identified any pertinent evidence that remains outstanding and in a statement received in March 2012, indicated that he did not have any more information or evidence to submit to support his claim.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's service personnel records show he served in the Republic of Vietnam from April 1970 to April 1971.  

The Veteran's STRs, including his service entrance and separation physical examination reports, are silent for any complaints, findings, treatment, or diagnosis of arteriosclerotic vascular disease.  Clinical evaluations of the heart were normal, and medical history reports associated with these examinations are also silent for any indication that the Veteran had any cardiovascular problem.  An August 1970 chest X-ray was normal.

August 1998 to March 2009 private treatment records from the Veteran's cardiologist, Dr. J.C.C. (which consist mainly of records/reports from other treatment providers) show periodic treatment for the Veteran's aortic valve disease and chronic atrial fibrillation.  On December 1998 physical examination in association with the Veteran's application to retire from the police and firemen's retirement system of the state of New Jersey due to a medical illness/disability, Dr. J.C.C. diagnosed the following: rheumatic heart disease, status post aortic valve replacement; hypertension; uncontrolled atrial fibrillation; and uncontrolled diabetes mellitus.

May 2000 to March 2008 private treatment records from DHLC show that the Veteran receives periodic follow-up treatment for his aortic valve disease.  It is well-documented that he had an aortic valve replacement in either 1986 or 1987, and that he currently suffers from atrial fibrillation.  He had a pacemaker installed in March 2003.

An August 2002 statement from Dr. J.C.C., notes that the Veteran is currently under his care for diabetes mellitus.  An attached flow sheet shows that the Veteran's diabetes mellitus has been treated with medication since March 1999.

On February 2003 VA (eye) examination, it was reported that the Veteran had a medical history inclusive of hypertension for 20 years, an aortic valve replacement in the 1980s, and diabetes mellitus for 10 years.

On March 2003 VA examination, it was noted that the Veteran had a history of diabetes mellitus diagnosed seven or eight years ago, aortic valve replacement, and pacemaker placement.  After a physical examination, aortic valve replacement with METs of approximately seven was diagnosed.  The examiner opined that this was unrelated to the Veteran's diabetes mellitus.

In a November 2003 statement, Dr. J.C.C. stated, "[The Veteran] has been treated for years for diabetes mellitus and atherosclerotic vascular disease.  In addition, [he] has chronic atrial fibrillation."  In a September 2005 statement, he stated, "[The Veteran] has been treated for years for Diabetes Mellitus and Atherosclerotic Vascular Disease, the latter most likely secondary to Diabetes."

At a September 2005 Travel Board hearing, the Veteran testified that he was given a diagnosis of cardiovascular disease in 1985 or 1986, following a diagnosis of diabetes mellitus.  He also alleged that his aortic valve replacement was the result of exposure to herbicides (Agent Orange) in service.

In April 2006, the Board sought a VHA medical advisory opinion as to whether there was a casual relationship between the Veteran's arteriosclerotic valvular disease with aortic valve replacement and his service-connected diabetes mellitus.  In a June 2006 opinion, the consulting physician stated/opined the following:

* That there was insufficient evidence in the record to establish a definitive medical indication for the Veteran's aortic valve replacement.  He noted that this procedure was performed in 1986 when the Veteran was only 36 or 37 years old, and stated "the most common indication for valve replacement at that age is degeneration of a bicuspid aortic valve, a congenital condition that renders the valve subject to idiopathic deterioration with age."

* That the evidence of record did not establish a causal relationship between the Veteran's valve abnormality and his diabetes mellitus.  He explained the nature of the aortic valve disease was uncertain, and stated, "If the aortic valve was bicuspid, the fundamental degenerative process is still considered idiopathic.  While there is some nascent evidence that the degenerative process in some aortic valve disease, particularly senile degenerative aortic disease, may share some pathologic features with atherosclerosis, this is still fundamentally speculative.  It is even less likely to apply to a valve replaced at age less than 40 with an uncertain pre-replacement period of diabetes not requiring intensive therapy (as assessed by the lack of use of insulin during that time).

* That atherosclerotic vascular disease was correctly used to describe atherosclerotic changes of the major arteries in any distribution - cardiac, cerebral, aortic, or peripheral.  He also explained that arteriosclerotic vascular disease, which also occurs in the record, was occasionally used as a term for either atherosclerotic disease, or any abnormality of vessel function or compliance as might occur with aging.  He then stated, "Some components of the record state 'cardiovascular disease' or 'CVD' which is a catch-all phrase describing any abnormality of the heart blood vessels.  While valvular heart disease is a disease of the cardiovascular system, it does not necessarily have a specific relationship with the usual atherosclerotic coronary artery disease process.  At no point do I find evidence of coronary artery bypass grafting being performed in conjunction with the aortic valve replacement, which would have been expected if significant atherosclerotic disease of the coronary arteries was present at the time of valve replacement."

* That the data was insufficient to establish a definitive indication for the Veteran's pacemaker implantation.  He noted that the Veteran had chronic atrial fibrillation and that this could be a consequence of valvular heart disease.  He further explained that diabetes mellitus could also increase the likelihood of atrial fibrillation and could increase the deleterious consequences of atrial fibrillation, but that valvular heart disease by itself could also be a sole etiology.  

July 2008 to February 2010 VA treatment records note that the Veteran's chronic medical problems include coronary artery disease, status post aortic valve replacement and pacemaker, and diabetes mellitus.  

An August 2009 statement from the Veteran's private endocrinologist, Dr. S.R., states the Veteran has been his patient since May 2005, and notes the Veteran has been given diagnoses of Diabetes Type I with nephropathy.  He also states that the Veteran has other health conditions associated with diabetes such as hypertension and hyperlipidemia, and states the Veteran also has aortic valve replacement and irregular heart rate leading to pacemaker placement.

On February 2010 VA examination, the examiner reviewed the Veteran's claims file and noted that the Veteran has diabetes mellitus, essential hypertension, and paroxysmal atrial fibrillation.  He also noted that the Veteran underwent an aortic valve replacement in 1987 for severe aortic regurgitation, had a pacemaker inserted in 2003, and had congestive heart failure three years ago.  Regarding the Veteran's heart condition which is status post aortic valve replacement, the examiner opined that this was not caused or aggravated by his diabetes mellitus.  The examiner explained that the Veteran had severe aortic regurgitation and aortic valve disease, and stated that these were not caused or aggravated by diabetes mellitus.  The examiner also noted that the Veteran has not been given diagnoses of ischemic heart disease or coronary artery disease.

On March 2010 VA (genitourinary) examination, it was noted that the Veteran's past medical history included coronary artery disease.

In December 2011, the Board sought a VHA medical advisory opinion as to the proper diagnoses for the Veteran's heart disabilities, and specifically as to whether he had a heart disability diagnosis consistent with the definition of ischemic heart disease.  In a February 2012 opinion, the consulting physician stated although there was mention of peripheral vascular disease and coronary artery disease in the Veteran's records, there was no indication (as of an October 1998 cardiac catheterization which showed clean coronary arteries (i.e., no coronary artery disease)) that he had coronary artery disease.  He further noted that with the Veteran's risk factors, it was possible he might eventually acquire coronary artery disease; however, there was no documentation to show that it had developed (i.e., admission reports for a myocardial infarction, any abnormal stress tests, or additional subsequent angiogram reports).  The consulting physician further stated that he agreed with the prior reviews that had indicated that the Veteran's aortic valve disease and atrial fibrillation (and thus valve surgery and pacemaker) were not related to his Agent Orange exposure or his diabetes mellitus.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including arteriosclerosis) service connection may be established on a presumptive basis if they become manifested to a compensable degree in a specified period of time postservice (one year for arteriosclerosis). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003) VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that the Veteran has arteriosclerotic vascular disease and is status post aortic valve replacement.  His STRs are silent for a heart/cardiovascular disability, and there is no evidence that arteriosclerosis was manifested to a compensable degree in the first year following his discharge from active duty.  Consequently, service connection for arteriosclerotic vascular disease with aortic valve replacement on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from arteriosclerotic vascular disease continuously since service.  See 38 C.F.R. § 3.303(b); Savage, supra.  

Instead, the Veteran provides alternate theories of entitlement to the benefit sought.  First, he claims his aortic valve replacement is causally related to his exposure to Agent Orange in service.  The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumptions was expanded by August 2010 amendment to 38 C.F.R. § 3.309(e) to include chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  This amendment is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date, as well as certain previously denied claims.  See 75 Fed. Reg. 52,202 (Aug. 31, 2010).

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, neither arteriosclerotic vascular disease nor valvular heart disease is listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the herbicide presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to those disabilities.  See also 75 Fed. Reg. 52,202 (Aug. 31, 2010) (explaining that since the term, "ischemic heart disease," refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke).  A question was raised, however, as to whether the Veteran suffers from ischemic heart disease, which is a disability that may be presumptively service-connected under 38 U.S.C.A. § 1116.  Specifically, in the April 2011 Joint Motion, it was observed that although the February 2010 VA examiner stated that the Veteran had not been given diagnoses of ischemic heart disease or coronary artery disease, and the June 2006 VHA consulting physician also noted that the Veteran had not undergone coronary artery bypass grafting in conjunction with the aortic valve replacement, which would have been expected if significant atherosclerotic disease of the coronary arteries had been present at the time of the valve replacement, the Veteran's medical history included coronary artery disease (as noted by the March 2010 VA (genitourinary) examination report), and recent VA treatment records also noted that his coronary artery disease was stable.

To address the conflicting medical evidence of whether the Veteran has ischemic heart disease, and specifically coronary artery disease, in December 2011, the Board sought a medical advisory opinion from the VHA.  In an opinion received in February 2012, the VHA consulting physician acknowledged that the Veteran's treatment records contained mention of coronary artery disease, but noted that despite his extensive cardiac history, as of October 1998, there was no evidence that he has coronary artery disease (and thus ischemic heart disease).  The VHA consulting expert explained that in October 1998, the Veteran underwent a cardiac catheterization which showed that he had clean coronary arteries (i.e., no coronary artery disease).  The VHA consulting physician further noted that, given the Veteran's risk factors, "he may eventually acquire coronary artery disease.  However, if it has developed, I was not able to find documentation of it (e.g. admission for myocardial infarction, abnormal stress tests, additional subsequent angiograms)."  This opinion was shared by the June 2006 VHA consulting physician who also determined that the Veteran suffered from atherosclerotic vascular disease, and explained that while valvular heart disease was a disease of the cardiovascular system, it did not necessarily have a specific relationship with the usual atherosclerotic coronary artery disease process.  With regard to the Veteran's specific situation, he stated that there was no "evidence of coronary artery bypass grafting being performed in conjunction with the aortic valve replacement, which would have been expected if significant atherosclerotic disease of the coronary arteries was present at the time of valve replacement."  Such a statement suggests that the Veteran's arteriosclerotic vascular disease with aortic valve replacement is not related to the atherosclerotic coronary artery disease process.  In light of the foregoing, the Board is unable to conclude that the Veteran suffers from coronary artery disease, and thus ischemic heart disease.  Although his treatment records (and the reports from VA examinations of systems other than the cardiac system) often include reference to coronary artery disease, they are merely notations in the record unaccompanied by any discussion of clinical evidence on which the diagnosis was based.  The February 2012 and June 2006 VHA consulting physicians, by contrast, reviewed the entire record and determined from diagnostic testing results that the Veteran does not have coronary artery disease.  See also LeShore v. Brown, 8 Vet. App. 406, 410 (1995) (an examiner's recording of past medical history alone cannot be interpreted as a medical diagnosis or opinion).  

Regarding the Veteran's arteriosclerotic vascular disease and valvular heart disease, the United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  There is, however, no competent (medical) evidence in the record of a possible nexus between the Veteran's arteriosclerotic vascular disease with aortic valve replacement and Agent Orange exposure.  See Combee, supra.  The Veteran's statement relating his aortic valve replacement to herbicide exposure in service is not competent evidence, as he is a layperson, and lacks the training to opine regarding medical causation; whether a disease/condition is related to Agent Orange exposure is a medical question, and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

The Veteran's alternate theory of entitlement is that his arteriosclerotic vascular disease with aortic valve replacement is due to his service-connected diabetes mellitus.  At the outset, it is noteworthy that despite the Veteran's Travel Board testimony to the contrary, the competent (medical) evidence of record does not show that the Veteran's diabetes mellitus was manifest and diagnosed prior to the onset of his cardiovascular disease.  On February 2003 VA examination, it was reported that the Veteran had a 20-year history of hypertension and only a 10-year history of diabetes mellitus; the aortic valve replacement occurred in the 1980s.  The following month, the Veteran reported on VA examination that his diabetes was diagnosed 7 or 8 years prior to that examination, i.e., in the mid-1990s.  Under these circumstances, service connection for arteriosclerotic valvular disease may still be established if it is shown that such disability was aggravated by the Veteran's diabetes mellitus.

The record includes both medical evidence that tends to support the Veteran's claim of secondary service connection for arteriosclerotic valvular disease with aortic valve replacement and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The evidence that tends to support the Veteran's claim consists of the September 2005 statement from Dr. J.C.C. who opines that the Veteran's atherosclerotic vascular disease is "most likely secondary" to his diabetes mellitus.  Although Dr. J.C.C. is considered competent to render such an opinion, examined the Veteran, and had access to pertinent records, he did not explain the rationale for his opinion, and merely stated his conclusion.  The Court has held, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  As Dr. J.C.C. does not support his conclusion with an analysis the Board can weigh against any contrary opinion, the Board finds such opinion lacking in probative value (and for the same reason finds the March 2003 VA examiner's opinion, that the Veteran's aortic valve replacement and diabetes mellitus are unrelated, also lacking in probative value).  
In February 2010, a VA examiner reviewed the entire claims file, examined the Veteran, and opined that his arteriosclerotic vascular disease with aortic valve replacement was not caused or aggravated by his diabetes mellitus.  The examiner explained that the Veteran's aortic valve replacement had been necessitated by his severe aortic regurgitation and aortic valve disease, and that these conditions were not caused or aggravated by diabetes mellitus.  Here, the Board places greater weight on the February 2010 opinion as it is based on a more complete factual background and includes a detailed explanation of rationale.  Furthermore, it is supported by the June 2006 and February 2012 VHA consulting physicians' opinions.  In particular, the June 2006 VHA consulting physician opined that the Veteran's arteriosclerotic vascular disease with aortic valve replacement was not related to his service-connected diabetes mellitus because the Veteran was too young at the time of the surgery for the disease process to have progressed to a point that necessitated valve replacement, particularly in light of the fact that intensive diabetic therapy (insulin) was not required prior to the aortic valve replacement.  He stated that even linking senile degenerative aortic disease to features of atherosclerosis was considered fundamentally speculative, and indicated that the cause for the aortic valve replacement was most likely congenital given the Veteran's age at the time of the replacement (36 or 37 years old).  A congenital disorder would subject the valve to degeneration with age.  [Notably, under controlling regulation (38 C.F.R. § 3.303(c)), congenital disability may not be service-connected without evidence of superimposed pathology acquired in service, which here clearly is not shown as there were no cardiac/valvular symptoms in service.]

The Veteran's own statements relating his current arteriosclerotic vascular disease with aortic valve replacement to his service-connected diabetes mellitus are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical causation; this question is eminently medical in nature and is not capable of resolution by lay observation.  See Jandreau, supra.   

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.

ORDER

Service connection for arteriosclerotic vascular disease, to include as secondary to herbicide exposure and/or to service-connected diabetes mellitus, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


